Case 0:20-cv-62166-AHS Document 26 Entered on FLSD Docket 11/19/2020 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 20-CV-62166-SINGHAL/VALLE

  828 MANAGEMENT, LLC d/b/a THE HUB;
  2ND STREET ENTERPRISES, INC. d/b/a
  CAPONE’S; THREE LEGGED DOG, LLC
  d/b/a LUCKY’S TAVERN; 111 SW 2ND AVE,
  LLC d/b/a SWAY NIGHTCLUB; MAGIOS,
  INC. d/b/a EBAR CLUB 13; EIM
  ENTERPRISES, INC. d/b/a #00 SHATO; JOHR
  GROUP, INC. d/b/a EURO NIGHT CLUB;
  GRAND CAFÉ, INC.; D’LUX RESTAURANT
  AND BAR, LLC d/b/a HOLLYWOOD LIVE;
  and TROY CABRERA,

         Plaintiffs,

  v.

  BROWARD COUNTY, a political subdivision
  of the State of Florida,

         Defendant.


           DEFENDANT’S NOTICE OF FILING SUPPLEMENTAL AUTHORITY

         Defendant Broward County, through its undersigned counsel, hereby files this Notice of

  Supplemental Authority. Contrary to the statement made by the undersigned at the November 19,

  2020 hearing on Plaintiffs’ Motion for preliminary injunction, federal courts are “are ‘bound’ to

  follow an intermediate state appellate court ‘unless there is persuasive evidence that the highest

  state court would rule otherwise.’” Bravo v. United States, 577 F.3d 1324, 1326 (11th Cir. 2009).

         Additionally, after the Plaintiffs’ Motion for Preliminary Injunction was fully briefed, the

  Third District Court of Appeal decided Miami-Dade County v. Miami Gardens Square One, Inc.,

  3D20-1512, 2020 WL 6472542, at *1 (Fla. 3d DCA Nov. 4, 2020), which addresses the claims

  raised by Plaintiffs. The Plaintiffs in Miami Gardens Square One challenged portions of Miami-

  Dade County’s emergency orders issued in response to COVID-19 on the grounds that the

                                                  1
Case 0:20-cv-62166-AHS Document 26 Entered on FLSD Docket 11/19/2020 Page 2 of 3




  regulations were preempted by the Governor’s Executive Order 20-244. The Third District

  determined that the Governor’s Executive Order 20-244 does not preempt Miami-Dade County’s

  restrictions because the Governor’s Executive Order only preempts local government regulations

  that (a) prevent a business from operating or (b) close a business entirely. Notably, the restrictions

  in Miami-Dade County’s order are significantly broader than those in Broward County EO 20-28

  as they include an actual general curfew from midnight to 6 a.m. and a requirement that restaurants

  and food service establishments close, except for take-out and delivery, during the hours of the

  curfew. As such, the Third District’s Miami Gardens Square, is controlling and binding on this

  Court on the matter of preemption.

         A copy of the case is attached.

  Dated: November 19, 2020                       Respectfully submitted,

                                                 Andrew J. Meyers
                                                 Broward County Attorney
                                                 115 S. Andrews Avenue, Suite 423
                                                 Fort Lauderdale, FL 33301
                                                 Telephone: (954) 357-7600
                                                 Facsimile: (954) 357-7641

                                                 By:       /s/ Annika Ashton
                                                        Annika Ashton
                                                        Deputy County Attorney
                                                        Florida Bar No. 53970
                                                        aashton@broward.org
                                                        Kristen McIntosh
                                                        Assistant County Attorney
                                                        Florida Bar No. 1003315
                                                        kmmcintosh@broward.org
                                                        Adam Katzman
                                                        Assistant County Attorney
                                                        Florida Bar No. 652431
                                                        akatzman@broward.org




                                                    2
Case 0:20-cv-62166-AHS Document 26 Entered on FLSD Docket 11/19/2020 Page 3 of 3




                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed on November
  19, 2020, that service was performed via an email generated by CM/ECF to all counsel of record
  listed in the below Service List.
                                              By: s/ Annika E. Ashton
                                                  Annika E. Ashton, Florida Bar No. 53970

                                           SERVICE LIST

  Bradford M. Cohen
  Michael J. McMullen
  Cohen & McMullen, P.A.
  1132 SE 3rd Avenue
  Fort Lauderdale, FL 33316
  Telephone: (954) 523-7774
  Facsimile: (954) 523-2656
  bmc@floridajusticefirm.com
  michael@floridajusticefirm.com
  service@floridajusticefirm.com
  service.bclaw@gmail.com
  lawronin@aol.com
  Counsel for the Plaintiffs

  Jonathan Noah Schwartz
  Jonathan Schwartz Law PLLC
  10200 NW 25th Street, Suite 111
  Doral, FL 33172
  Telephone: (786) 535-1530
  Facsimile: (786) 338-7435
  jschwartz@jonschwartzlaw.com
  jnsesquire@gmail.com
  Counsel for the Plaintiffs




                                                3
